Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 4, 6-10, 12-17 and 19-25 are pending. Claims 7, 10, 12-17, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/21/2021. Accordingly, claims 1, 4, 6, 8-9, and 22-25 are under examination.
Applicant traverses the restriction requirement in the reply filed on 01/11/2021.  The traversal is on the ground(s) that a common core structure as seen immediately below was not present in any of the documents cited in the International Search Report.

    PNG
    media_image1.png
    120
    261
    media_image1.png
    Greyscale

	Additionally, applicant argues the examiner failed to determine unity of invention.

The examiner does not agree with the applicant for two reasons.
1) The above common core structure has variables RP1, Ar and L. Therefore, the only common element is Iodine. Iodine would necessarily be the common core structure. Iodine cannot be a special technical feature because Iodine does not make a 

    PNG
    media_image2.png
    142
    252
    media_image2.png
    Greyscale

2) For sake of argument, if the technical feature is the purported common core structure proposed by the applicant, this technical feature is not a special technical feature because the technical feature is taught by Togo et al. (p. 1967). Therefore, the technical feature is not a special technical feature because the technical feature does not make a contribution over the prior art.

Concerning the Documents 1-5 cited in the International Search Report, the examiner’s search is not restricted by the International Search Report.

Due to the examiner successfully arguing a lack of unity, the examiner has not failed to determine unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Withdrawn rejections

The 112(a) rejection of claims 1-2, 4, 6-9, and 22-25 in the non-final mailed 07/14/2021 are withdrawn. The amendments to claim 1 regarding the identities of the organic compound and the fluorinated organic compound have overcome the rejection.
The 112(b) rejection of claims 1-4, 6-9, and 22-25 in the non-final mailed 07/14/2021 regarding the structures of the organic compound and the fluorinated organic compound is withdrawn. The amendments to claim 1 regarding the identities of the organic compound and the fluorinated organic compound have overcome the indefiniteness of the compounds. 
However, the 112(b) rejection of claims 1-4, 6-9, and 22-25 concerning the L variable was modified to address the new limitations of 1 to 100.

The ODP rejection of claims 1-4, 6, 8-9 and 22-25 in the non-final mailed 07/14/2021 is withdrawn. See the terminal disclaimer filed 01/11/2022.

The following modified 112(b) rejection and the modified 103(a) rejection constitute the complete set of rejections and/or objections presently being applied to the instant application. The modified and modified rejections were necessitated by amendment.
Modified Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-9, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
	Claim 1 is directed to a polymer of the formula (2a1) wherein the polymer has the variable L which can be a linker, wherein a chain length of the main chain of the linker is 1 to 100. It is not understood what the identity/structure of the linker is nor the units of the range 1 to 100. The units could be repeating monomers of 1 to 100 or a length of 1 to 100 nanometers.
The specification exemplifies the linker in paragraph 68. The examples in paragraph 68 are open-ended therefore do not define the linker nor the units of the chain length. Due to the original disclosure not defining the structure of the linker nor the units that define the numerical range of 1 to 100, the metes and bounds of the invention cannot be determined. Therefore, the claims are indefinite.

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Applicant argues addition of the chain length of 1 to 100 explicitly defines the linker. Applicant points to the examples of the linker in paragraph 68.

The examiner disagrees with the argument that the linker is now defined. For example, the units of the numerical range 1 to 100 are not defined. It is unclear if the units are in repeating groups or units of measurement, for example nanometers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-9, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (A Practical and Convenient Fluorination of 1,3-Dicarbonyl Compounds Using Aqueous HF in the Presence of Iodosylbenzene, Organic Letters, Vol. 13, No. 9, pp. 2392-2394, Published 2011) in view of Togo et al. (Polymer-Supported Hypervalent Iodine Reagents, Synlett, No. 12, pp. 1966-1975, Published 2002). The modifications to this rejection were necessitated by amendment.

Interpretation of Claims

    PNG
    media_image3.png
    268
    795
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    792
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    355
    784
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    306
    795
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    203
    784
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    541
    781
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    324
    789
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    379
    816
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    343
    800
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    380
    790
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    279
    785
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    388
    799
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    481
    789
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    300
    777
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    197
    767
    media_image17.png
    Greyscale


	The fluorination reaction of example 2 is as follows.

    PNG
    media_image18.png
    435
    953
    media_image18.png
    Greyscale

Scope of the Prior Art
	Kitamura et al. teaches (Table 1) the fluorination of ethyl 3-oxo-3-phenylpropanoate to ethyl 2-fluoro-3-oxo-3-phenylpropanoate in the presence of the monomer of the instant poly 4-(diacetoxyiodo) styrene and HF (instant MFn). 

Ascertaining the Difference
	Kitamura et al. does not teach the use of the instant polymer (2a1), poly [4-(diacetoxyiodo)] styrene.
Secondary Reference

	Togo et al. goes on to teach (p. 1969) the regeneration of the poly [4-(diacetoxyiodo)] styrene via peracetic acid (instant claims 22-25).
Concerning claim 9 (and the mass average molecular weight in the range of 500 to 1000000. The instant specification recites (par. 72) that each polymer can be produced according to a known production method. Togo et al. teaches (p. 1967) a known method of producing the instant polymer.  
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of Kitamura et al. and Togo et al. to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the 
Concerning claim 9 (and the mass average molecular weight in the range of 500 to 1000000. The instant specification recites (par. 72) that each polymer can be produced according to a known production method. Togo et al. teaches (p. 1967) a known method of producing the instant polymer. Substantially identical methods result in substantially identical products. Due to the prior art teaching a substantially identical method as disclosed by the prior art, the product, i.e. the mass average molecular weight, are substantially identical. Due to the prior art teaching the instant steps of 1-6, the product of the prior art would have been substantially identical to the instant product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant respectfully submits that contrary to the Examiner's arguments summarized above, the claimed invention is not obvious because a person having ordinary skill in the art would have lacked motivation to combine Kitamura with Togo in the alleged manner.

The iodine-containing compounds of Kitamura are thus clearly not polymers as required by Applicant's claims.


Examiner’s Response:
The above rejection relies on Togo to supply the currently claimed hypervalent iodine polymer.

Applicant argues:
A person having ordinary skill in the art would have had no motivation to use an iodine-containing polymer in Kitamura in view of Togo's explicit teaching of a low yield.

Examiner’s Response:
The applicant is arguing the low yield of the iodation of aromatic compounds, would have dissuaded one of ordinary skill in utilizing the polymer supported hypervalent iodine. 
However, Togo explicitly recited with regards to Table 1, that “synthetic applications of reagent 2a have been undertaken, such as iodation of aromatics…, and the reactivities were compared with those of (diacetoxyiodo)benzene (1a). General aromatics, except for pie-deficient aromatics such as nitrobenexzene, were easily iodinated …, to give good yields in Table 1”.
Togo is actively pointing to Table 1 to show the polymer supported hypervalent iodine give good yields. Therefore, one of ordinary skill would have combined Kitamura in view of Togo.
Moreover, Togo was expressly interested in the use of the polymer supported hypervalent iodine in a multitude of reactions (p. 1966) See immediately below.

    PNG
    media_image19.png
    599
    680
    media_image19.png
    Greyscale

Togo would clearly not have utilized the yields of Table 1 in the argument in favor of the polymer supported iodine, if the yields were so poor that the reader would be discouraged from their use. Applicant’s interpretation of Table 1, flies contrary to Togo’s overall teachings. Therefore, combining Togo and Kitamura would not have been far-fetched.
Applicant argues:
Further, with respect to fluorination, Togo merely teaches that fluorine is introduced by cleaving the double bond. See page 1971 of Togo.
Furthermore, the reaction to obtain a fluorinated organic compound (laf) from other organic compounds (la) and the reaction to obtain a fluorinated organic compound (lbf) from not obvious from Togo because these reactions do not involve cleavage of the double bond. Thus, Togo fails to reasonably remedy the deficiencies of Kitamura, and this rejection has thus been overcome and should be withdrawn. 
Examiner’s Response:
The applicant is arguing the fluorination of an olefinic carbon taught by Togo is not the current reaction of a fluorination of a carbon adjacent to a carbonyl. Additionally, the example of the fluorination of an olefinic carbon taught by Togo would not have motivated one to use the polymer supported iodine taught by Togo in the current invention.
The examiner responds with three arguments.
First, the fluorination taught by Togo was not intended to limit the application of fluorination to only olefinic carbons. Moreover, Togo does not teach a fluorination of a carbon adjacent to a carbonyl does not take place.
Secondly, Kitamura et al. was utilized to show the monomer of the instant poly 4-(diacetoxyiodo) styrene can be used to fluorinate a carbon adjacent to a carbonyl (Table 1). 
Thirdly, Togo teach the tosylation/substitution of a carbon adjacent to a carbonyl, while utilizing the polymer and monomer versions of the hypervalent iodine, were successful. (Table 12) The current reaction is a fluorination/substitution of a carbon adjacent to a carbonyl. 
Therefore, the tosylation/substitution reaction utilizing polymeric and monomeric forms of the hypervalent iodine taught by Togo, coupled with the knowledge that .

Conclusion
Claims 1, 4, 6, 8-9, and 22-25 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628